             Case 8:20-cv-01896-PWG Document 12 Filed 08/23/21 Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

PAUL W. WOODY,                                            *

Plaintiff,                                                *

v.                                                        *             Civil Action No. PWG-20-1896

MARYLAND DIVISION                                         *
OF CORRECTIONS,

Defendant.                                                *

                                                        ***

                                        MEMORANDUM OPINION

           Plaintiff Paul W. Woody, who is representing himself in this suit, brings this civil action

pursuant to 42 U.S.C. § 1983 against the Maryland Division of Corrections (“DOC”). Compl.,

ECF No. 1. Woody asserts a violation of his 14th Amendment due process rights arising from the

Defendant’s failure to transport him to his post-conviction hearing in Anne Arundel County Circuit

Court on December 11, 2019. Id. at 3. Woody seeks monetary damages. Id. 1

           On September 25, 2020, Defendant filed a Motion to Dismiss or, in the Alternative, Motion

for Summary Judgment. ECF No. 9. 2 Woody was informed by the Court, pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), that the failure to file a response in opposition to the

Defendant’s Motion could result in dismissal of the Complaint. ECF No. 11. Woody did not

respond. A hearing is not necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons that



1
 On July 28, 2020, this Court received and filed a document construed as a supplement to the Complaint. ECF No. 4.
The supplement is nearly identical to the complaint. See ECF Nos. 1 and 4. Plaintiff also filed a Motion to Proceed in
Forma Pauperis. ECF No. 5. Since plaintiff paid the filing fee upon filing his Complaint, the Motion to Proceed In
Forma Pauperis will be denied as moot. See ECF 1-3.
2
    On September 28, 2020, Defendant supplemented the Motion with properly labeled exhibits. ECF No. 10.
          Case 8:20-cv-01896-PWG Document 12 Filed 08/23/21 Page 2 of 9



follow, Defendant’s Motion, construed as a motion for Summary Judgment, 3 shall be granted.

                                                 Background

        In an unverified Complaint filed on June 23, 2020, Woody claims that the DOC negligently

failed to transport him to his post-conviction hearing thereby, violating his 14th Amendment right

to due process. ECF No. 1 at 3. Woody states that his hearing was scheduled for December 19,

2020 at 1 p.m., in Anne Arundel County Circuit Court, in Annapolis, Maryland. Id. at 2-3. Woody

was incarcerated at Western Correctional Institution (“WCI”) in Cumberland, Maryland, at the

time. ECF No. 1. Five days prior to the scheduled hearing, Woody claims he informed the officers

at WCI of his hearing in Anne Arundel County and inquired why he was not being prepared to be

transported. Id. at 2. On December 11, 2019, the date of the hearing, Woody says that he was called

to the intercom and asked what court he was to attend. Id. at 3. He then called his mother, who

informed him that she had heard of no changes in the hearing date. Id. Woody claims that a writ

of habeas corpus was issued to secure his presence at the hearing. Id. at 2-3. In support, Woody

submitted a December 12, 2019 letter from his post-conviction attorney, public defender Sara

Klemm, in which she writes that she confirmed with the court that the writ was issued and that

“[i]t appears that, for whatever reason, DOC did not process it.” ECF No. 1-2. According to the

letter, Woody’s hearing was rescheduled to March 16, 2020. Id. Woody states that on March 16,

2020, he was transported to Anne Arundel County Circuit court for his hearing, only to learn that

the Governor had postponed all court hearings due to the COVID-19 pandemic. 4 ECF No. 1 at 3.


3
  Because Defendant filed a motion titled “Motion to Dismiss or, in the Alternative, Motion for Summary Judgment,”
along with documents in support, which was followed by the Court’s letter pursuant to Roseboro, Woody was on
notice that the Court could treat the motion as one for summary judgment and rule on that basis. See Laughlin v.
Metro. Wash. Airports Auth., 149 F.3d 253, 260-61 (4th Cir. 1998).
4
 A search for Anne Arundel County Circuit Court case number 02-K-08-002084 in Maryland’s online judiciary case
search indicates that Woody may have finally had his hearing on May 17, 2021. See
https://casesearch.courts.state.md.us, last visited on August 19, 2021. The court record further indicates that a
memorandum opinion and order were issued on July 23, 2021; no further information was available. Id. According to

                                                        2
         Case 8:20-cv-01896-PWG Document 12 Filed 08/23/21 Page 3 of 9



       In response to Woody’s claim that the DOC had received a writ of habeas corpus,

Defendant submitted the declarations of Valerie D. Taylor, Writs Department Supervisor of the

Department of Public Safety and Correctional Services, and Renee Emerick, Administrative Aide

at WCI. ECF Nos. 10-1 and 10-2. Taylor declares that she “researched the records of writs received

for Mr. Woody and found that the last writ of habeas corpus received for Mr. Woody was in March

2020. The prior entry was October 2019, which was postpone[d] . . . There was no writ of habeas

corpus received for Mr. Woody to transport him to court on December 11, 2019.” ECF 10-1 at 1.

Emerick declares that her duties include reviewing all incoming mail and faxes addressed to the

Warden. ECF 10-2. When she receives a writ, she “log[s] it in and forward it to our Traffic Office.”

Id. Emerick declares that she checked her log and “did not receive any writ or transfer order for

Mr. Woody for the date of December 11, 2019, or for any date in December 2019.” Id.

                                       Standards of Review

       To survive a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), the factual allegations of a complaint “must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence sufficient to prove the

elements of the claim. However, the complaint must allege sufficient facts to establish those

elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation omitted).

       Under Federal Rule of Civil Procedure 56, summary judgment is appropriate if the moving

party demonstrates that there is no genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S.


the DOC Inmate Locator, Woody was still incarcerated at WCI as of August 19, 2021. See
https://www.dpscs.state.md.us/services/inmate-locator.shtml (last visited August 19, 2021).

                                                 3
         Case 8:20-cv-01896-PWG Document 12 Filed 08/23/21 Page 4 of 9



317, 322 (1986). In assessing the motion, the district court must view the facts in the light most

favorable to the nonmoving party, “with all justifiable inferences” drawn in its favor. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The court may rely only on facts supported in the

record, not assertions in the pleadings. Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514,

522 (4th Cir. 2003). A fact is “material” if it “might affect the outcome of the suit under the

governing law,” Anderson, 477 U.S. at 248, and a dispute of material fact is “genuine” only if there

is sufficient evidence for the trier of fact to return a verdict for the nonmoving party. Id.

                                              Analysis

       Section 1983 provides that a plaintiff may file suit against any person who, acting under

color of state law, “subjects, or causes to be subjected, any citizen of the United States or other

person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities

secured by the Constitution and laws” of the United States. 42 U.S.C. § 1983. Section 1983,

however, “is not itself a source of substantive rights, but merely provides ‘a method for vindicating

federal rights elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker

v. McCollan, 443 U.S. 137, 144 n.3 (1979)); Wahi v. Charleston Area ed. Ctr., 562 F.3d 599, 615

(4th Cir. 2009).

       Defendant DOC moves for dismissal of the claims against it or for summary judgment in

its favor. ECF No. 9. In support of its Motion, Defendant argues that it is immune from suit

pursuant to the 11th Amendment and that it is not a “person” within the meaning of 42 U.S.C. §

1983. ECF No. 9-2 at 4-5. Defendant further argues that Plaintiff has failed to exhaust his

administrative remedies and has not set forth sufficient facts to establish a violation of his 14th

Amendment rights. Id. at 5-9.

       Under the Eleventh Amendment to the United States Constitution, a state, its agencies and



                                                  4
           Case 8:20-cv-01896-PWG Document 12 Filed 08/23/21 Page 5 of 9



departments are immune from suits in federal court brought by its citizens or the citizens of another

state, unless it consents to be sued. See Pennhurst State Sch. and Hosp. v. Halderman, 465 U.S.

89, 100 (1984). “It is clear, of course, that in the absence of consent a suit in which the State or

one of its agencies or departments is named as the defendant is proscribed by the Eleventh

Amendment.” Id. (citing Florida Dep’t of Health v. Florida Nursing Home Ass’n, 450 U.S. 147

(1981) (per curiam)). While the State of Maryland has waived its sovereign immunity for certain

types of cases brought in its own state courts, see Md. Code Ann., State Gov’t § 12-202(a), it has

not waived its immunity under the Eleventh Amendment to suit in federal court. “A State’s

constitutional interest in immunity encompasses not merely whether it may be sued, but where it

may be sued.” Halderman, 465 U.S. at 100 (emphasis in original). Thus, Plaintiff’s complaint

against a State agency, the DOC, is barred by the Eleventh Amendment. 5 Furthermore, DOC is

not a “person” amenable to suit under 42 U.S.C. § 1983. For purposes of § 1983, a “person”

includes individuals and “bodies politic and corporate.” Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 690 & n.55 (1978); see generally 5 Charles Alan Wright, et al., Fed. Prac. & Proc. § 1230

(2002). State agencies and departments do not constitute a “person” within the meaning of § 1983.

Will v. Michigan Dep’t of State Police, 491 U.S. 58 (1989). 6

         Defendant raises as an alternative to 11th Amendment immunity the affirmative defense



5
 In any event, when viewing the facts in the light most favorable to Plaintiff and assuming without deciding that the
DOC, having received a properly issued writ, was at fault for failing to transport Woody to circuit court on December
11, 2019 thereby causing a substantial delay, Woody has not demonstrated any harm or alleged any facts to support
how the DOC’s actions or the delay violated his rights.
6
  While the named defendant is clearly entitled to dismissal of the claims against it, this Court is obliged to liberally
construe self-represented pleadings. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Additionally, “pleadings should
not be scrutinized with such technical nicety that a meritorious claim should be defeated, and even if the claim is
insufficient in substance, it may be amended to achieve justice.” Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978)
(citing Rice v. Olson, 324 U.S. 786, 791-92 (1945); Holiday v. Johnston, 313 U.S. 342, 350 (1941)). Therefore, the
Court will additionally consider the Complaint as if it were filed against appropriate individual parties (e.g., corrections
officers) who would not be entitled to assert 11th Amendment immunity, or claim that they were not “persons” for
purposes of analyzing a § 1983 claim.

                                                             5
         Case 8:20-cv-01896-PWG Document 12 Filed 08/23/21 Page 6 of 9



that Plaintiff has failed to exhaust his administrative remedies. ECF No. 9-2 at 7-9. Because I

have found that the DOC is entitled to Judgment on the basis of 11th Amendment immunity, I will

consider the exhaustion defense as it would apply to any individual defendants. If Plaintiff’s claims

have not been properly presented through the administrative remedy procedure, they must be

dismissed pursuant to the Prisoner Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e.

       The Prisoner Litigation Reform Act provides, in pertinent part:

       No action shall be brought with respect to prison conditions under section 1983 of
       this title, or any other Federal law, by a prisoner confined in any jail, prison, or
       other correctional facility until such administrative remedies as are available are
       exhausted.

42 U.S.C. § 1997e(a). For purposes of the PLRA, “the term ‘prisoner’ means any person

incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or

adjudicated delinquent for, violations of criminal law or the terms and conditions of parole,

probation, pretrial release, or diversionary program.” 42 U.S.C. § 1997e(h). The phrase “prison

conditions” encompasses “all inmate suits about prison life, whether they involve general

circumstances or particular episodes, and whether they allege excessive force or some other

wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002); see Chase v. Peay, 286 F. Supp. 2d 523, 527

(D. Md. 2003), aff’d, 98 F. App’x. 253 (4th Cir. 2004).

       Although exhaustion under § 1997e(a) is not a jurisdictional prerequisite, the plaintiff must

nonetheless exhaust before this Court will hear the claim. See Jones v. Bock, 549 U.S. 199, 215-

16 (2007); Anderson v. XYZ Corr. Health Servs., Inc., 407 F.2d 674, 682 (4th Cir. 2005). The

exhaustion requirement “allow[s] a prison to address complaints about the program it administers

before being subjected to suit, reducing litigation to the extent complaints are satisfactorily

resolved, and improving litigation that does occur by leading to the preparation of a useful record.”

Bock, 549 U.S. at 219. It is designed so that prisoners pursue administrative grievances until they

                                                 6
         Case 8:20-cv-01896-PWG Document 12 Filed 08/23/21 Page 7 of 9



receive a final denial of the claims, appealing through all available stages in the administrative

process. Chase, 286 F. Supp. 2d at 530.

       Because the Court may not consider an unexhausted claim, see Bock, 549 U.S. at 220, in

this very real sense, exhaustion prior to federal suit is mandatory. Ross v. Blake, 136 S. Ct. 1850,

1857 (2016). Therefore, a court ordinarily may not excuse a failure to exhaust. Id. at 1856 (citing

Miller v. French, 530 U.S. 327, 337 (2000) (explaining “[t]he mandatory ‘shall’. . . normally

creates an obligation impervious to judicial discretion”)).

       Exhaustion requires completion of “the administrative review process in accordance with

the applicable procedural rules, including deadlines.” Woodford v. Ngo, 548 U.S. 81, 88 (2006).

Importantly, however, the court must ensure that “any defects in exhaustion were not procured

from the action or inaction of prison officials.” Aquilar-Avellaveda v. Terrell, 478 F.3d 1223,

1225 (10th Cir. 2007); see Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006). Moreover, an inmate

need only exhaust “available” remedies. 42 U.S.C. § 1997e(a); see Ross, 136 S. Ct. at 1855. An

administrative remedy is not “available” where the prisoner, “through no fault of his own, was

prevented from availing himself of it.” Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008)

(citing Aquilar-Avellaveda, 478 F. 3d at 1225); Kaba, 458 F.3d at 684.

       Inmates housed at an institution operated by the Maryland Department of Public Safety

and Correctional Services (“DPSCS”) may avail themselves of the administrative grievance

process which is designed for “inmate complaint resolution.” See generally Md. Code (2008 Repl.

Vol.), Correctional Services Article (“C.S.”), §§ 10-201 et seq.; COMAR 12.07.01.01B(1)

(defining ARP). If an ARP is filed and denied, the prisoner may appeal the denial within 30 days

to the Commissioner of Correction. If the Commissioner of Correction denies the appeal, the

prisoner may file a grievance with the IGO, also within 30 days. OPS.185.0002.05D; C.S. § 10-



                                                 7
           Case 8:20-cv-01896-PWG Document 12 Filed 08/23/21 Page 8 of 9



206(a); C.S. § 10-210; COMAR 12.07.01.05B. If the grievance is determined to be “wholly

lacking in merit on its face,” the IGO may dismiss it without a hearing. C.S. § 10-207(b)(1); see

COMAR 12.07.01.07B. An order of dismissal constitutes the final decision of the Secretary of

DPSCS for purposes of judicial review. C.S. § 10-207(b)(2)(ii).

         Here, Plaintiff was aware of the administrative grievance process and submitted an ARP

on January 14, 2020 stating that his rights were violated when he missed his court date. ECF No.

9-5. The receipt indicated that his hearing was postponed. Id. Plaintiff submitted a second ARP

on January 25, 2020, wherein he stated that he wanted to appeal his last ARP because the hearing

was not postponed and claimed that he had documentation that the writ was issued. ECF No. 9-6.

He did not submit any documentation regarding the writ with the ARP. 7 This ARP was dismissed

on January 27, 2020, and Plaintiff was advised that he should follow the Inmate Appeal Procedure

should he wish to appeal. Id. at 3.

         Defendant states that an appeal was not filed following the January 27, 2020, ARP decision.

ECF 9-2 at 9. However, exhibits submitted with Plaintiff’s Complaint show that he did, in fact,

appeal or attempt to do so. ECF 1-2 at 3-6. Nonetheless, the appeal was not accepted by the Office

of the Commissioner, because plaintiff did not specifically indicate which ARP he was appealing.

See ECF 1-2 at 2 (letter dated February 18, 2020, from the Division of Correction, Office of the

Commissioner stating that the appeal will not be accepted for processing because “we are unable

to determine your intent” and that “you failed to identify which complaint you are appealing. You

sent one appeal form but two initial complaints . . . One complaint per appeal form.”). As there is

no indication that Plaintiff responded to the letter or otherwise pursued his appeal, it appears that



7
 With his Complaint, Plaintiff submitted the letter from his public defender stating that she verified issuance of the
writ and informing him of his new court date. ECF 1-2 at 1. No other documentation is in the record.


                                                          8
          Case 8:20-cv-01896-PWG Document 12 Filed 08/23/21 Page 9 of 9



he has not exhausted his administrative remedies.

        Accordingly, to the extent that liberal construction of Plaintiff’s pro se complaint supports

interpreting it as intending also to include claims against individuals such as correctional officials,

as opposed to the DOC, supra n. 6, the complaint is dismissed without prejudice for failure to

exhaust because Mr. Woody has not received a final denial of his claims. See ECF No. 1-2 at 2.

Prior to the passage of the PLRA, this Court was permitted to stay a prisoner case while

administrative remedies were being exhausted. That option, however, is no longer available. “The

current exhaustion provision differs markedly from its predecessor. Once within the discretion of

the district court, exhaustion in cases covered by § 1997e(a) is now mandatory.” Nussle, 534 U.S.

at 524. Accordingly, the complaint will be dismissed without prejudice 8 to allow complete

exhaustion of administrative remedies pursuant to 42 U.S.C. § 1997e(a). Should he wish to do so,

Plaintiff may re-file his action after fully exhausting his claims.

                                                  Conclusion

        Defendant’s Motion to Dismiss or, in the Alternative, Motion for Summary Judgment is

granted, and summary judgment shall be entered in favor of the Defendant DOC, but any intended

claims against State Correctional officials are dismissed without prejudice for failure to exhaust.

        A separate Order follows.



_8/23/21__________                                  ___________/s/__________________
Date                                                Paul W. Grimm
                                                    United States District Judge




8
  See Booth v. Churner, 532 U.S. 731, 735 (2001) (affirming dismissal without prejudice of prisoner’s civil rights
claim where exhaustion of administrative remedies was not completed); see also Purdum v. Johns, No. 5:10-CT-3183-
D, 2011 WL 5117574, at *2 (E.D.N.C. Oct. 25, 2011) (“A dismissal without prejudice allows the prisoner an
opportunity to exhaust the administrative process and then file a new suit, if the prisoner so chooses.”).


                                                        9
